Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto that the merchandise covered by the appeals for reappraisement enumerated in Schedule “A”, attached hereto and made a part hereof, consists of Pas Sodium, a coal-tar product, which was appraised on the basis of American selling price, as defined under the provisions of Section 402(g) of the Tariff Act of 1930, and subject to duty thereunder by reason of Paragraph 28(c) of said Act.
IT IS FURTHER STIPULATED AND AGREED that the American selling price on the dates of exportation for said Pas Sodium, as defined under the provisions of Section 402(g) of said Act, is $2.10 per pound, net weight, less 1% packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals for re-appraisement are abandoned as to any other merchandise listed on the invoices, and that these appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find American selling price, as that value is defined in section 402(g) of the Tariff Act of 1980, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here in question, and that such value for the involved Pas Sodium is $2.10 per pound, net weight, less 1 per centum packed. The appeals for reappraisement as to all other merchandise on the invoices herein having been abandoned, the same are hereby dismissed.
Judgment will be entered accordingly.